                                             Case 5:18-cv-07620-BLF Document 23 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                            NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                           JACOB S. SILVERMAN,
                                   9                                                       Case No. 18-07620-BLF(PR)
                                                       Plaintiff,
                                  10                                                       ORDER DIRECTING PLAINTIFF
                                                 v.                                        TO PROVIDE COURT MORE
                                  11                                                       INFORMATION FOR DEFENDANT
                                                                                           ERIN SHERMAN
                                  12       NAPA STATE HOSPITAL, et. al,
Northern District of California
 United States District Court




                                  13                  Defendants.
                                  14

                                  15           Plaintiff, a California inmate at the time of filing1, filed a civil rights complaint
                                  16   pursuant to 42 U.S.C. § 1983 against Napa State Hospital (“NSH”). Dkt. No. 1. On
                                  17   November 6, 2019, Plaintiff filed an amended complaint, which is the operative complaint
                                  18   in this matter. Dkt. No. 12. On March 30, 2020, the Court ordered service and directed
                                  19   defendants to file a dispositive motion or notice regarding such motion. Dkt. No. 13. The
                                  20   Clerk mailed Notices of Lawsuit and Requests for Waiver of Service of Summons to
                                  21   Defendants Erin Sherman and Ken Maiseld at NSH. Dkt. Nos. 14 and 15. On May 14,
                                  22   2020, the documents mailed to Defendants Erin Sherman and Ken Maiseld were returned
                                  23   as undeliverable. Dkt. No. 16. After the documents were resent to NSH’s Litigation
                                  24   Coordinator on June 22, 2020, Defendant Maisfeld filed a waiver of service on July 22,
                                  25   2020. Dkt. No. 18. On July 23, 2020, Defendant Maiseld’s counsel, Deputy Attorney
                                  26   General Wil Fong, filed a letter with the Court advising that Defendant Erin Sherman does
                                  27
                                       1
                                  28     On October 21, 2019, Plaintiff filed a notice of change of address, stating that he has been
                                       released on his own recognizance. Dkt. No. 11.
                                            Case 5:18-cv-07620-BLF Document 23 Filed 08/21/20 Page 2 of 2




                                   1   not work at NSH and that DSH-Napa is unable to locate any employee by that name. Dkt.
                                   2   No. 19. Accordingly, Defendant Sherman has not been served.
                                   3             Although a plaintiff who is incarcerated and proceeding in forma pauperis may rely
                                   4   on service by the Marshal, such plaintiff “may not remain silent and do nothing to
                                   5   effectuate such service”; rather, “[a]t a minimum, a plaintiff should request service upon
                                   6   the appropriate defendant and attempt to remedy any apparent defects of which [he] has
                                   7   knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Here, Plaintiff’s
                                   8   complaint has been pending for over 90 days, and thus, absent a showing of “good cause,”
                                   9   claims against Defendant Sherman are subject to dismissal without prejudice. See Fed. R.
                                  10   Civ. P. 4(m). Plaintiff must remedy the situation by providing more information regarding
                                  11   Defendant Sherman’s current whereabouts or face dismissal of his claims against this
                                  12   Defendant without prejudice. See Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir.
Northern District of California
 United States District Court




                                  13   1994) (holding prisoner failed to show cause why prison official should not be dismissed
                                  14   under Rule 4(m) where prisoner failed to show he had provided Marshal with sufficient
                                  15   information to effectuate service).
                                  16             For the foregoing reasons, the Court orders Plaintiff to file a notice providing the
                                  17   Court with more information regarding the current whereabouts for Defendant Erin
                                  18   Sherman such that the Marshal is able to effect service. If Plaintiff fails to provide the
                                  19   Court with the information requested within twenty-eight (28) days of the date this order
                                  20   is filed, Plaintiff’s claims against Defendant Sherman shall be dismissed without prejudice
                                  21   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure without further notice to
                                  22   Plaintiff.
                                  23             IT IS SO ORDERED.
                                  24   Dated: __August 21, 2020________                                       ________________________
                                                                                                              BETH LABSON FREEMAN
                                  25
                                                                                                              United States District Judge
                                  26
                                       Order Directing Pl. to Provide Court More Info. for Def. Sherman
                                  27   PRO-SE\BLF\CR.18\07620Silverman_more info

                                  28                                                                      2
